UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

THRIVENT FINANCIAL FOR
LUTHERANS,

Plaintiff,

VS.

LUKE HANSON, JENNIFER
JAFFE, RUTH BABCOCK, AS
EXECUTOR OF THE ESTATE OF
MILTON O. HANSON,

Defendants.

 

2:1'7-CV-13344-TGB

ORDER WITHDRAWING AND
DISBURSING FUNDS TO THE
WESTERN DISTRICT OF
MICHIGAN

 

On March 30, 2018, this Court received an interpleader deposit in

the amount of $391,866.66, pursuant to an Order requiring Plaintiff to

deposit life insurance proceeds With the Clerk of Court (Dkt. 16). Also on

March 30, 2018, this matter Was transferred to the Western District of

Michigan. Therefore, the funds should appropriately be deposited in that

District.

IT IS ORDERED that the Clerk of Court shall WithdraW and and

disburse $391,866.66 in principal and 100% of the accrued interest to the

United States District Court for the Western District of Michigan,
payable to the Clerk, U.S. District Court. The funds shall be Withdrawn
and disbursed, FORTHWITH.

DATED this 18th day of October, 2018,

BY THE COURT:

[W/J@z/

TERRENCE G. BERG
United States District Ju e

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document Was mailed to the parties of
record on this date, October 18, 2018, by electronic and/or ordinary mail.

S/A. Chubb
Case Manager and Deputy Clerk

